                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHAWN BUCKLEY,

                 Plaintiff,

         v.                                              Case No. 18-cv-518-JPG-GCS

 OFFICER COOK, OFFICER PHILLIPS,
 OFFICER ROSS, OFFICER HAWKINS, and
 OFFICER SNYDER,

                 Defendants.

                               MEMORANDUM AND ORDER
       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.
40) of Magistrate Judge Gilbert C. Sison recommending that the Court grant the defendants’
motion for summary judgment (Doc. 34). No party has objected to the Report.
       The Court may accept, reject or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.
72(b)(3). The Court must review de novo the portions of the report to which objections are
made. Id. “If no objection or only partial objection is made, the district court judge reviews
those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th
Cir. 1999).
       The Court has received no objection to the Report. The Court has reviewed the entire
file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:
   •   ADOPTS the Report in its entirety (Doc. 40);
   •   GRANTS the defendants’ motion for summary judgment (Doc. 34); and
   •   DIRECTS the Clerk of Court to enter judgment accordingly.
IT IS SO ORDERED.
DATED: November 5, 2019
                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
